Opinión concurrente emitida por la
Juez Asociada Señora Rodríguez Rodríguez.
Estoy conteste con resolver que la Ordenanza Municipal aprobada por el Municipio Autónomo de Peñuelas —prohi-biendo el uso del agregado manufacturado Agremax como material de construcción o relleno— es válida y, consecuen-temente, oponible a Ecosystems, Inc. No obstante, preciso abundar sobre el contenido del Permiso General Consoli-dado Enmendado y puntualizar sobre ciertos eventos que no se desprenden de la opinión mayoritaria.
HH
Tal y como narra la opinión mayoritaria, la presente controversia surge del Permiso General Consolidado (PGC) *31expedido, el 25 de marzo de 2013, por la Oficina de Geren-cia de Permisos (OGPe) y la Junta de Calidad Ambiental (JCA) a favor de Ecosystems, Inc. (Ecosystems). Éste fue otorgado para la construcción de un vertedero comercial en el barrio Encamación del municipio de Peñuelas (Munici-pio o peticionaria). De una lectura del PGC surge que Ecosystems no estaba autorizado a utilizar relleno en su construcción. (1)
Por su parte, la Asamblea Legislativa del Municipio aprobó la Ordenanza Núm. 13, serie 2012-2013 (Ordenanza Municipal) el 9 de abril de 2013, efectiva el día siguiente, prohibiendo el uso de cenizas procedentes de la quema de carbón de plantas generadoras de energía, específicamente Agremax, como material de relleno o construcción.
La opinión mayoritaria menciona que la construcción del vertedero fue inspeccionada por el personal de la JCA. Sin embargo, considero que es preciso pormenorizar los ha-llazgos y el procedimiento administrativo que surgieron de tal evento, pues estos hechos son necesarios para la cabal comprensión del contenido de la enmienda que Ecosystems solicitó al PGC. Así, pues, el 6 de mayo de 2014 acaeció la referida inspección. Allí, los ingenieros identificaron varias violaciones al PGC y al Reglamento para el Control de la Erosión y Prevención de la Sedimentación, Reglamento Núm. 5754 de la Junta de Calidad Ambiental de 12 de febrero de 1998, según enmendado (RCEPS). Entre las vio-laciones, se encontró que Ecosystems se extralimitó de las facultades autorizadas en el PGC al rellenar ciertas áreas para la construcción de una vía de acceso al vertedero. Los materiales utilizados como relleno para la construcción de la carretera fueron agregado manufacturado Agremax y mogolla. (2) En consecuencia, el Oficial Examinador reco-*32mendó la imposición de una multa de $10,000 a Ecosystems por haber rellenado ilegalmente.(3)
En vista de ello, el 18 de junio de 2014 Ecosystems acu-dió a la OGPe y la JCA para solicitar la modificación del PGC y poder utilizar el agregado manufacturado como re-lleno en las instalaciones a ser construidas. El 25 de junio de 2014 se expidió la enmienda al permiso (PGC Enmen-dado) que autorizó el relleno para un volumen total de 70 mil metros cúbicos. La especificidad de los materiales que se utilizaría como relleno lo dispuso el Memorial Explica-tivo, documento sometido por el propio Ecosystems. De éste surge que se utilizará agregado manufacturado o mo-golla como material de relleno.(4) Véase Memorial Explica-tivo, pág. 1, en Apéndice del Certiorari, pág. 154.
El Municipio —tras conocer sobre la utilización de Agre-max en el proyecto de Ecosystems— presentó, el 18 de agosto de 2014, una demanda en solicitud de un interdicto preliminar y permanente. En síntesis, alegó que Ecosystems violó la Ordenanza Municipal. Luego de varios inci-dentes procesales, el Tribunal de Primera Instancia (TPI) emitió una Orden de Entredicho Provisional y ordenó a Ecosystems que desistiera de cualquier uso de Agremax en el Municipio hasta que se dispusiera de otra forma. Durante la vista, Ecosystems presentó una solicitud de deses-*33timación bajo el fundamento de que la Ordenanza Municipal era ultra vires y, por lo tanto, nula. Esto, al entender que las entidades con “jurisdicción exclusiva” para regular lo relativo a los desperdicios sólidos son la Agencia para la Protección Ambiental (EPA) y la JCA. Este razonamiento se basó en que el campo fue ocupado en virtud del Hazardous and Solid Waste Management System; Disposal of Coal Combustion Residuals from Electric Utilities, 80 Fed. Reg. 21302 (17 de abril de 2015), y el Reglamento para el control de los desperdicios sólidos peligrosos y no peligro-sos, según enmendado, Reglamento Núm. 2863 de la Junta de Calidad Ambiental. Además, Ecosystems argüyó que la Ordenanza Municipal afectó sus derechos propietarios y al debido proceso de ley.
Finalmente, el 18 de septiembre de 2014, el TPI declaró “con lugar” la demanda incoada por el Municipio y ordenó a Ecosystems el cese y desista de la utilización de Agremax. El foro primario concluyó que la Ordenanza Municipal es de aplicación general y no interfiere de forma alguna con el Permiso General Consolidado relativo a la construcción de un vertedero.
Inconforme con tal determinación, Ecosystems apeló ante el Tribunal de Apelaciones (TA). Allí argüyó nueva-mente la nulidad de la Ordenanza Municipal y la violación a su debido proceso de ley, puesto que la aplicación del pronunciamiento municipal es específica y no general.
Por su parte, el Municipio alegó que la JCA no ha regu-lado el uso de Agremax, por lo que la ordenanza en cues-tión es complementaria a las disposiciones regulatorias de las agencias que atienden el asunto de desperdicios sólidos. Asimismo, el Municipio alegó que la ordenanza es válida al no contravenir la legislación estatal. Además, al ser de aplicación general, Ecosystems estaba obligada a impug-nar el precepto municipal dentro del término de caducidad de veinte días que dispone la Ley de Municipios Autónomos. Véase Art. 15.002 de la Ley de Municipios Au-*34tónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81-1991 (21 LPRA see. 4702).
El foro apelativo intermedio dictó una sentencia revo-cando en su totalidad la Orden de Injunction Permanente emitida por el foro primario. Además, determinó que aun-que la aplicación de la ordenanza era “teóricamente” general, “su efecto real es de aplicación particular a Ecosystems”, siendo esta última afectada. (Enfasis suprimido). Apéndice del Certiorari, pág. 28. Consecuentemente, el TA determinó que el término de caducidad para impugnar la actuación municipal no había comenzado a transcurrir.
Aún insatisfecho, el Municipio acudió oportunamente ante este Tribunal mediante un auto de Certiorari. En el recurso apelativo planteó que erró el foro apelativo inter-medio al concluir que la Ordenanza Municipal era de apli-cación específica a Ecosystems. Tal determinación tuvo el efecto de concluir que el término de caducidad para impug-nar la actuación del municipio comenzaría a transcurrir a partir de la notificación por correo de la Ordenanza diri-gida a Ecosystems.
En su alegato de oposición, Ecosystems repitió sus ale-gaciones en cuanto a la aplicación específica de la Orde-nanza Municipal y su nulidad.
H I — I
La mayoría de este tribunal atiende el efecto de la Or-denanza Municipal sobre el permiso otorgado a Ecosystems como limitado a la autorización para construir el ver-tedero comercial obviando el permiso enmendado. No obstante, considero que Ecosystems posee, válidamente, un permiso de construcción y uso de agregado manufactu-rado como material de relleno. Veamos.
Como fue señalado en los hechos, el PGC nada dispuso sobre la acción de rellenar en la construcción del vertedero comercial. Posteriormente, Ecosystems solicitó una en-*35mienda al PGC para que se le autorizara a rellenar 70,000 metros cúbicos con material agregado manufacturado o mogolla.
No debemos pasar por alto que tal enmienda fue apro-bada por las agencias pertinentes y —que hasta el momen-to— está vigente. Ecosystems, por lo tanto, posee una au-torización válida para utilizar en su construcción el agregado manufacturado o mogolla como material de relleno. Por otra parte, es necesario mencionar que es norma reiterada que los procesos administrativos están re-vestidos de una presunción de corrección y regularidad. González Segarra et al. v. CFSE, 188 DPR 252, 277 (2013); Calderón Otero v. C.F.S.E., 181 DPR 386 (2011); JP, Plaza Santa Isabel v. Cordero Badillo, 177 DPR 177 (2009).
Ahora bien, debo aclarar que coincido con el análisis de la opinión mayoritaria respecto a que el Municipio está facultado para regular el manejo de desperdicios sólidos y, en vista de que no existe reglamentación federal o estatal relacionada al uso de las cenizas como material agregado para relleno, es válida la Ordenanza Municipal. No obs-tante, este Tribunal debió precisar la controversia si-guiente: ¿cuál es el efecto de la Ordenanza Municipal en el permiso que autoriza a Ecosystem a utilizar el agregado manufacturado como material de relleno en la construc-ción del vertedero comercial? Para aclarar esto, como cues-tión de umbral, es menester clarificar qué es un agregado manufacturado y cómo se cataloga el producto Agremax.
Los agregados, al igual que los materiales de construc-ción en general, son considerados “componentes importan-tes de una infraestructura’’.(5) Actualmente, existen agre-gados naturales y agregados reciclados. Las principales fuentes de agregados naturales son las rocas, la arena y la *36grava.(6) Sin embargo, ante el exponencial desarrollo urba-nístico y el impacto ambiental que producen las excesivas extracciones de estos recursos naturales, se han desarro-llado agregados que, mediante la manufactura, se confec-cionan del reciclaje de materiales como los escombros de las demoliciones de estructuras, del pavimento removido y, en lo pertinente a este caso, las cenizas provenientes de la quema de carbón. (7)
Por su parte, el Agremax es un producto manufacturado por AES Puerto Rico, empresa que lo describe como un material de relleno compuesto por materiales reciclados, entiéndase, las cenizas provenientes de la combustión de carbón.(8) Según lo antes discutido, queda claro que el Agremax es un tipo de agregado manufacturado.
Así, pues, retomando el lenguaje del PGC Enmendado, es innegable que la autorización para rellenar con agre-gado manufacturado se emitió en la acepción genérica o amplia del concepto, por lo que, potencialmente, incluiría material de relleno proveniente de las cenizas. Ahora bien, para cumplir con la reglamentación municipal, Ecosystems tiene que cerciorarse que el material agregado que utili-zará sea permitido en el Municipio. Como vimos, la Orde-nanza Municipal únicamente prohíbe un producto dentro de la gama de agregados manufacturados existentes, a saber, las provenientes de las cenizas.(9)
Con esto en mente, es forzoso concluir que la Ordenanza Municipal no incide en el ejercicio de Ecosystems de relle-nar con agregado manufacturado. Es decir, Ecosystems puede utilizar cualquier agregado manufacturado como material de relleno, siempre y cuando no sea el agregado *37proveniente de cenizas de la quema de carbón, llámese Agremax o cualquier otro nombre comercial, dentro de los límites geográficos del Municipio. De esta forma procura-mos, ante estos hechos, armonizar las facultades de regla-mentación del Municipio con el poder de razón del Estado, como ordena la Ley de Municipios Autónomos.(10)
II
En consideración de lo anterior, concurro con la opinión mayoritaria que emite este Tribunal.

 En el apartado Componentes de la corteza terrestre, Volumen total a rellenar, el Permiso General Consolidado indica cero metros cúbicos.


 Según la determinación de hecho núm. 13 del Informe del Oficial Examina-dor de 29 de mayo de 2014: “La señora Figueroa Andino [ingeniera que inspeccionó las instalaciones de Ecosystems] revisó las boletas de pasaje del material que se *32estaba utilizando para la construcción del camino de acceso al proyecto. Según la información contenida en las mismas, los materiales consistían en el agregado de cenizas de carbón conocido como ‘Agremax’, generado por la planta de generación de electricidad que usa carbón como combustible, Applied Energy Systems Puerto Rico, L.P., ubicada en Guayama; y mogolla de relleno de la corteza terrestre proveniente de la cantera Rita. Véase Informe del Oficial Examinador, Caso Núm. OA-14-RP-044-A, Junta de Calidad Ambiental, pág. 13, en Apéndice del Certiorari, págs. 105-106.


 La Regla 1220(B) del Reglamento para el Control de la Erosión y Prevención de la Sedimentación dispone que “[njinguna persona podré efectuar cambio alguno a un permiso CES previamente aprobado por la Junta de Calidad Ambiental, incluyén-dose todos los documentos y planos que forman parte del mismo, según radicado, sin la previa autorización de la Junta de Calidad Ambiental, excepto conforme a lo estable-cido en el Inciso P de la Regla 1230 de este Reglamento”. Reglamento Núm. 5754 de la Junta de Calidad Ambiental de 12 de febrero de 1998, según enmendado, pág. 18.


 El Memorial Explicativo menciona que el volumen final de la carretera ya construida con agregado manufacturado y mogolla se estima en, aproximadamente, 35,000 metros cúbicos. Apéndice del Certiorari, pág. 154.


 D. Wilburn y T. Goonan, “Aggregates from Natural and Recycled Sources: Economic Assessments for Construction Applications”, Structure of the Aggregates Industry, 1998, pág. 3, http://cimentquebec.com/wp/wp-content/uploads/2011/12/ Recycled-Aggregates-Study.pdf (última visita, 14 de diciembre de 2016).


 íd.


 íd.


 Agremax, AES Puerto Rico, http://aespuertorico.com/productos/ (última vi-sita, 12 de diciembre de 2016).


 Según la Ordenanza Municipal, se prohíbe el uso de “cenizas derivadas de la quema de carbón como material de construcción o relleno, llámese AGREMAX o con cualquier otro nombre comercial”. Apéndice del Certiorari, Sección 2da, pág. 92.


 Hacemos la salvedad, al igual que lo hace la Opinión del Tribunal, que la Junta de Calidad Ambiental (JCA) puede, como asunto de política pública del Es-tado, regular el uso de agregados, incluso, las cenizas provenientes de la quema de carbón. La determinación que tome la JÓA sobre este particular, necesariamente, debe prevalecer sobre los dictámenes municipales. Lo contrario sería darle paso a la balcanización del Estado.